IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 332 MAL 2016
                                          :
                  Respondent              : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
           v.                             :
                                          :
                                          :
PEDRO JUNIOR RODRIGUEZ,                   :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 11th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.